DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 7, 8, 11, 17, 20 have been amended.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 6-8, 11,12, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice et al.(US 20200028744 herein after Rice) in view of Li (US 20160261493) further in view of  Li et al.(US 20180307549 herein after Li2).

Regarding claim 1, Rice teaches a method comprising: obtaining, by a software-defined networking controller, endpoint data regarding an endpoint in a network ([0055] “the method 400 is performed by an SFC orchestrator and/or an SDN controller deployed in a telecommunication network, or any one or more components thereof (e.g., one or more processors performing operations in accordance with instructions loaded into a memory)”, [0056] “The request may be received from a customer/subscriber device”));
 identifying, by the software-defined networking controller based on the endpoint data, deterministic requirements of the endpoint ([0057] “At step 420, the processing system identifies a set of resources for the network service, the set of resources for the network service comprising at least a first service provider application. For instance, in one example the request received at step 410 may identify the parameters of the SFC, including the service provider applications/VNFs, the arrangement of the service provider applications, latency requirements, locational/geographic restrictions, and so forth”, [0048] “The preferred devices and links may be further identified based upon the total capacities of the devices and links , such as the total central processing unit ( CPU ) capabilities , the total graphical processing unit ( GPU ) capabilities , the total device memory , the total device storage , the total link bandwidth , and so forth , as well as other fixed parameters of the devices and links”);
 obtaining, by the software-defined networking controller, performance of the network ([0058] “Alternatively, or in addition, the set of resources may also include a restriction of one or more applications of the network service to be deployed only on telecommunication network infrastructure or only on customer premises-based devices. In one example, the set of resources for the network service may alternatively or additionally comprise a latency requirement for the network service. The latency requirement can be identified as being between applications of the network service, for the delivery of data to at least one customer device of the network service, or for the end-to-end traffic of the network service”);
 and configuring, by the software-defined networking controller ([0060] “At step 440, the processing system reconfigures the telecommunication network to provide the set of resources”, [0058] “In one example, the set of resources for the network service may alternatively or additionally comprise a latency requirement for the network service. The latency requirement can be identified as being between applications of the network service, for the delivery of data to at least one customer device of the network service, or for the end-to-end traffic of the network service”), 
an overlay path in the network connecting the endpoint to a destination that satisfies the deterministic requirements of the endpoint (Fig. 3 “Host 321-323”, [0012] “latency may be a primary factor to account for when calculating optimal network service overlays”, [0063] “At step 450, the processing system deploys the network service to the telecommunication network that is reconfigured”).
Rice does not explicitly teach performance measurements of links in the network, by determining whether the performance measurements of the links in the network satisfy the deterministic requirements of the endpoint.
However, Li teaches performance measurements of links in the network ([0032] “The SDN POP 320 is configured to generate test packets (e.g., in compliance with the BGP) and send them to the candidate routes directing to the destination node located in another autonomous system. Based on the route behavior responsive to the test packets, the routing detecting system can derive performance information regarding the routes between the POP and the destination node. In some embodiments, the performance information may be related to one or more attributes selected from availability, throughput, bandwidth utilization, speed, stability, packet loss, RTT, reliability, unreachable time, latency, error rates, CPU and memory utilization and associated latency”, [0039] “SDN central controller device 400 capable of intelligently determine an optimized route across multiple autonomous systems based on real-time link performance data according to an embodiment of the present disclosure).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rice to incorporate the teachings of Li. The combination of the limitation of performance measurements of links in Li as part of the performance data obtained and used to configure the path in Rice would be obvious and there would be a high reasonable expectation of success for the proposed combination given that both teach performance data used for SDN networks. One of ordinary skill in the art would have been motivated to make this modification in order to increase performance of system.
Li teaches the performance measurements of the links in the network however Li does not explicitly teach by determining whether satisfy the deterministic requirements of the endpoint.
Li2 explicitly teaches by determining whether satisfy the deterministic requirements of the endpoint ([0149] “the application plane only needs to abstractly describe a network requirement, such as connectivity, bandwidth, and a service deployment lifecycle. The application plane needs to focus on only user intent, and does not need to describe how to implement the user intent in a network. In addition, the control plane converts, based on the application plane, specific syntax, a semantic description, and compile mapping used in a user requirement into a control requirement on network resources, [0306-0307] “The controller determines, based on the service content, a solution used to implement the service content. A solution determining process and specific solution content may be as follows: A link connection resource is established for bandwidth guarantee. To meet a connectivity requirement of the bandwidth guarantee, two traffic engineering (TE) tunnels TE1 and TE2 are established on an original fundamental bandwidth link between the two sites ”, (Examiner’s Note: user service requirements is equivalent to deterministic requirement of the endpoint).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Rice, Li to incorporate the teachings of Li2. One of ordinary skill in the art would have been motivated to make this modification in order to increase performance of system.




Regarding claim 11, Rice teaches an apparatus, comprising: one or more network interfaces;
 a processor coupled to the one or more network interfaces and configured to execute one or more processes (Fig. 5 “Processor 502”, “I/O Device 506”, [0067] “processor elements 502 (e.g., a microprocessor, a central processing unit (CPU)”);
 and a memory configured to store a process that is executable by the processor, the process when executed configured to ([0069] “e.g., a software program comprising computer-executable instructions) can be loaded into memory 504 and executed by hardware processor element 502 to implement the steps”):
 obtain endpoint data regarding an endpoint in a network ([0055] “the method 400 is performed by an SFC orchestrator and/or an SDN controller deployed in a telecommunication network, or any one or more components thereof (e.g., one or more processors performing operations in accordance with instructions loaded into a memory)”, [0056] “The request may be received from a customer/subscriber device”));
 identify, based on the endpoint data, deterministic requirements of the endpoint ([0057] “At step 420, the processing system identifies a set of resources for the network service, the set of resources for the network service comprising at least a first service provider application. For instance, in one example the request received at step 410 may identify the parameters of the SFC, including the service provider applications/VNFs, the arrangement of the service provider applications, latency requirements, locational/geographic restrictions, and so forth”);
 obtain performance of the network ([0058] “Alternatively, or in addition, the set of resources may also include a restriction of one or more applications of the network service to be deployed only on telecommunication network infrastructure or only on customer premises-based devices. In one example, the set of resources for the network service may alternatively or additionally comprise a latency requirement for the network service. The latency requirement can be identified as being between applications of the network service, for the delivery of data to at least one customer device of the network service, or for the end-to-end traffic of the network service”);
 and configure an overlay path in the network connecting the endpoint to a destination that satisfies the deterministic requirements of the endpoint (Fig. 3 “Host 321-323”, [0012] “latency may be a primary factor to account for when calculating optimal network service overlays”, [0063] “At step 450, the processing system deploys the network service to the telecommunication network that is reconfigured”).
Rice does not explicitly teach performance measurements of links in the network, by determining whether the performance measurements of the links in the network satisfy the deterministic requirements of the endpoint.
However, Li teaches performance measurements of links in the network ([0032] “The SDN POP 320 is configured to generate test packets (e.g., in compliance with the BGP) and send them to the candidate routes directing to the destination node located in another autonomous system. Based on the route behavior responsive to the test packets, the routing detecting system can derive performance information regarding the routes between the POP and the destination node. In some embodiments, the performance information may be related to one or more attributes selected from availability, throughput, bandwidth utilization, speed, stability, packet loss, RTT, reliability, unreachable time, latency, error rates, CPU and memory utilization and associated latency”, [0039] “SDN central controller device 400 capable of intelligently determine an optimized route across multiple autonomous systems based on real-time link performance data according to an embodiment of the present disclosure).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rice to incorporate the teachings of Li. The combination of the limitation of performance measurements of links in Li as part of the performance data obtained and used to configure the path in Rice would be obvious and there would be a high reasonable expectation of success for the proposed combination given that both teach performance data used for SDN networks. One of ordinary skill in the art would have been motivated to make this modification in order to increase performance of system.
Li teaches the performance measurements of the links in the network however Li does not explicitly teach by determining whether the performance measurements of the links in the network satisfy the deterministic requirements of the endpoint.
Li2 explicitly teaches by determining whether satisfy the deterministic requirements of the endpoint ([0149] “the application plane only needs to abstractly describe a network requirement, such as connectivity, bandwidth, and a service deployment lifecycle. The application plane needs to focus on only user intent, and does not need to describe how to implement the user intent in a network. In addition, the control plane converts, based on the application plane, specific syntax, a semantic description, and compile mapping used in a user requirement into a control requirement on network resources, [0306-0307] “The controller determines, based on the service content, a solution used to implement the service content. A solution determining process and specific solution content may be as follows: A link connection resource is established for bandwidth guarantee. To meet a connectivity requirement of the bandwidth guarantee, two traffic engineering (TE) tunnels TE1 and TE2 are established on an original fundamental bandwidth link between the two sites ”, (Examiner’s Note: user service requirements is equivalent to deterministic requirement of the endpoint).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Rice, Li to incorporate the teachings of Li. One of ordinary skill in the art would have been motivated to make this modification in order to increase performance of system.


Regarding claim 20, Rice teaches a tangible, non-transitory, computer-readable medium storing program instructions that cause a device to execute a process ([0069] “e.g., a software program comprising computer-executable instructions) can be loaded into memory 504 and executed by hardware processor element 502 to implement the steps”) comprising:
 obtaining endpoint data regarding an endpoint in a network ([0055] “the method 400 is performed by an SFC orchestrator and/or an SDN controller deployed in a telecommunication network, or any one or more components thereof (e.g., one or more processors performing operations in accordance with instructions loaded into a memory)”, [0056] “The request may be received from a customer/subscriber device”));
 identifying, based on the endpoint data, deterministic requirements of the endpoint ([0057] “At step 420, the processing system identifies a set of resources for the network service, the set of resources for the network service comprising at least a first service provider application. For instance, in one example the request received at step 410 may identify the parameters of the SFC, including the service provider applications/VNFs, the arrangement of the service provider applications, latency requirements, locational/geographic restrictions, and so forth”);
 obtaining performance of the network ([0058] “Alternatively, or in addition, the set of resources may also include a restriction of one or more applications of the network service to be deployed only on telecommunication network infrastructure or only on customer premises-based devices. In one example, the set of resources for the network service may alternatively or additionally comprise a latency requirement for the network service. The latency requirement can be identified as being between applications of the network service, for the delivery of data to at least one customer device of the network service, or for the end-to-end traffic of the network service”);
 and configuring an overlay path in the network connecting the endpoint to a destination that satisfies the deterministic requirements of the endpoint (Fig. 3 “Host 321-323”, [0012] “latency may be a primary factor to account for when calculating optimal network service overlays”, [0063] “At step 450, the processing system deploys the network service to the telecommunication network that is reconfigured”).
Rice does not explicitly teach performance measurements of links in the network, by determining whether the performance measurements of the links in the network satisfy the deterministic requirements of the endpoint.
However, Li teaches performance measurements of links in the network ([0032] “The SDN POP 320 is configured to generate test packets (e.g., in compliance with the BGP) and send them to the candidate routes directing to the destination node located in another autonomous system. Based on the route behavior responsive to the test packets, the routing detecting system can derive performance information regarding the routes between the POP and the destination node. In some embodiments, the performance information may be related to one or more attributes selected from availability, throughput, bandwidth utilization, speed, stability, packet loss, RTT, reliability, unreachable time, latency, error rates, CPU and memory utilization and associated latency”, [0039] “SDN central controller device 400 capable of intelligently determine an optimized route across multiple autonomous systems based on real-time link performance data according to an embodiment of the present disclosure).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rice to incorporate the teachings of Li. The combination of the limitation of performance measurements of links in Li as part of the performance data obtained and used to configure the path in Rice would be obvious and there would be a high reasonable expectation of success for the proposed combination given that both teach performance data used for SDN networks. One of ordinary skill in the art would have been motivated to make this modification in order to increase performance of system.
Li teaches the performance measurements of the links in the network however Li does not explicitly teach by determining whether the performance measurements of the links in the network satisfy the deterministic requirements of the endpoint.
Li2 explicitly teaches by determining whether the performance measurements of the links in the network satisfy the deterministic requirements of the endpoint ([0149] “the application plane only needs to abstractly describe a network requirement, such as connectivity, bandwidth, and a service deployment lifecycle. The application plane needs to focus on only user intent, and does not need to describe how to implement the user intent in a network. In addition, the control plane converts, based on the application plane, specific syntax, a semantic description, and compile mapping used in a user requirement into a control requirement on network resources, [0306-0307] “The controller determines, based on the service content, a solution used to implement the service content. A solution determining process and specific solution content may be as follows: A link connection resource is established for bandwidth guarantee. To meet a connectivity requirement of the bandwidth guarantee, two traffic engineering (TE) tunnels TE1 and TE2 are established on an original fundamental bandwidth link between the two sites ”, (Examiner’s Note: user service requirements is equivalent to deterministic requirement of the endpoint).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Rice, Li to incorporate the teachings of Li2. One of ordinary skill in the art would have been motivated to make this modification in order to increase performance of system.


Regarding claim 2, 12, Rice teaches wherein the apparatus configures the overlay path by: associating an identifier with the overlay path, wherein the endpoint includes the identifier in a header of traffic sent by the endpoint to the destination (Fig 3 “Network Service 1 399”, [0050] “the SFC for a new network service (“network service 1”) may be indicated in record 399, [0042] “SFC identifiers (e.g., network service headers (NSHs))”, [0039] “In the example of FIG. 2, the bearer traffic may be exchanged between the one of the service provider applications 290 and one or more servers 249 with other services. In particular, the bearer traffic may be tunneled via the access network 220 (which may be operated by a same or a different entity as telecommunication network 210) in a similar manner to the second management traffic”).

Regarding claim 6, 16, Rice teaches wherein the process when executed is further configured to: 
 determine whether the performance measurements satisfy the deterministic requirements of the endpoint, prior to allowing the endpoint to send traffic to the destination via the overlay path ([0047] “In other words a preferred SFC deployment may be identified. The identification of the preferred devices and links may be based upon … the network service may have a latency requirement such that links over a certain length may be excluded from consideration (e.g., due to the distance inherently failing to comply with the latency requirement)”).
Rice does not explicitly teach performance measurements of the links in the network.
However, Li explicitly teaches performance measurements of the links in the network ([0032] “The SDN POP 320 is configured to generate test packets (e.g., in compliance with the BGP) and send them to the candidate routes directing to the destination node located in another autonomous system. Based on the route behavior responsive to the test packets, the routing detecting system can derive performance information regarding the routes between the POP and the destination node. In some embodiments, the performance information may be related to one or more attributes selected from availability, throughput, bandwidth utilization, speed, stability, packet loss, RTT, reliability, unreachable time, latency, error rates, CPU and memory utilization and associated latency”, [0039] “SDN central controller device 400 capable of intelligently determine an optimized route across multiple autonomous systems based on real-time link performance data according to an embodiment of the present disclosure).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rice to incorporate the teachings of Li. The combination of the limitation of performance measurements of links in Li as part of the performance data obtained and used to configure the path in Rice would be obvious and there would be a high reasonable expectation of success for the proposed combination given that both teach performance data used for SDN networks. One of ordinary skill in the art would have been motivated to make this modification in order to increase performance of system.


Regarding claim 7, Rice teaches wherein the performance of the network indicate latencies or bandwidths of the links in the network ([0047] “In other words a preferred SFC deployment may be identified. The identification of the preferred devices and links may be based upon … the network service may have a latency requirement such that links over a certain length may be excluded from consideration (e.g., due to the distance inherently failing to comply with the latency requirement)”).
Rice does not explicitly teach performance measurements.
However, Li teaches performance measurements ([0032] “The SDN POP 320 is configured to generate test packets (e.g., in compliance with the BGP) and send them to the candidate routes directing to the destination node located in another autonomous system. Based on the route behavior responsive to the test packets, the routing detecting system can derive performance information regarding the routes between the POP and the destination node. In some embodiments, the performance information may be related to one or more attributes selected from availability, throughput, bandwidth utilization, speed, stability, packet loss, RTT, reliability, unreachable time, latency, error rates, CPU and memory utilization and associated latency”, [0039] “SDN central controller device 400 capable of intelligently determine an optimized route across multiple autonomous systems based on real-time link performance data according to an embodiment of the present disclosure).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rice to incorporate the teachings of Li. One of ordinary skill in the art would have been motivated to make this modification in order to increase performance of system.


Regarding claim 8, 17, Rice teaches wherein the apparatus configures the overlay path in the network by: identifying a particular link in the network to be avoided, based on its performance; and configuring the overlay path to avoid the particular link ([0047] “In other words a preferred SFC deployment may be identified. The identification of the preferred devices and links may be based upon … the network service may have a latency requirement such that links over a certain length may be excluded from consideration (e.g., due to the distance inherently failing to comply with the latency requirement)”).
Rice does not explicitly teach performance measurements.
However, Li teaches performance measurements ([0032] “The SDN POP 320 is configured to generate test packets (e.g., in compliance with the BGP) and send them to the candidate routes directing to the destination node located in another autonomous system. Based on the route behavior responsive to the test packets, the routing detecting system can derive performance information regarding the routes between the POP and the destination node. In some embodiments, the performance information may be related to one or more attributes selected from availability, throughput, bandwidth utilization, speed, stability, packet loss, RTT, reliability, unreachable time, latency, error rates, CPU and memory utilization and associated latency”, [0039] “SDN central controller device 400 capable of intelligently determine an optimized route across multiple autonomous systems based on real-time link performance data according to an embodiment of the present disclosure).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rice to incorporate the teachings of Li. One of ordinary skill in the art would have been motivated to make this modification in order to increase performance of system.

Claim(s) 3, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice in view of Li further in view of Li2 as applied to claim 1, 2, 6-8, 11,12, 16-17  above, and further in view of Tang et al.(US 20200304411 herein after Tang).


Regarding claim 3, 13, Rice teaches the overlay path use the identifier (Fig 3 “Network Service 1 399”, [0050] “the SFC for a new network service (“network service 1”) may be indicated in record 399, [0042] “SFC identifiers (e.g., network service headers (NSHs))”).
 Rice, Li, Li2 does not teach wherein routers along the overlay path use the identifier to send packets of the traffic according to a schedule associated with the identifier.
However, Tang teaches wherein routers along the overlay path use the identifier to send packets of the traffic according to a schedule associated with the identifier ([0114] “in a tunnel encapsulation process of an overlay (Overlay) connection… and may be a primary scheduling identifier or a following identifier”, [0121] “he first device serving as a primary scheduling party has the permission to select a path, and the second device serving as a following party may send the packet by using the transmission path selected by the device other than the second device).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Rice, Li, Li2 to incorporate the teachings of Tang. One of ordinary skill in the art would have been motivated to make this modification in order to increase the robustness of the system

Claims 4-5, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice in view of Li further in view of Li2 as applied to claims 1, 2, 6-8, 11,12, 16-17, and further in view of Mohanram (US 20180351818).

Regarding claim 4, 14, Rice teaches the identifier (Fig 3 “Network Service 1 399”, [0050] “the SFC for a new network service (“network service 1”) may be indicated in record 399, [0042] “SFC identifiers (e.g., network service headers (NSHs))”). 
Rice, Li , Li2 does not teach wherein the identifier is associated with a network 2security group.
	However, Monhanram teaches wherein the identifier is associated with a network 2security group ([0040] “Endpoints can have one or more attributes such as a VM name, guest OS name, a security tag, [0042] “To classify traffic and implement policies, VMWARE NSX can implement security groups, which can be used to group the specific VMs (e.g., web VMs, application VMs, database VMs). DFW rules can be configured to implement policies for the specific security groups”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Rice, Li, Li2 to incorporate the teachings of Monhanram. One of ordinary skill in the art would have been motivated to make this modification in order to increase the efficiency by allowing the system to use tags.


	Regarding claim 5, 15, Rice teaches the header (Fig 3 “Network Service 1 399”, [0050] “the SFC for a new network service (“network service 1”) may be indicated in record 399, [0042] “SFC identifiers (e.g., network service headers (NSHs))”.
Rice, Li, Li2 does not explicitly teach wherein the header is a virtual extensible local area network (VxLAN) header.
However, Monhanram teaches wherein the header is a virtual extensible local area network (VxLAN) header ([0062] “In some examples, a filter can be implemented in a packet (e.g., TCP/IP) header field”, [0027] “a network including a physical or underlay layer and a logical or overlay layer, such as a VXLAN or software-defined network (SDN) (e.g., Application Centric Infrastructure (ACI) or VMware NSX networks)”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Rice, Li, Li2 to incorporate the teachings of Monhanram. One of ordinary skill in the art would have been motivated to make this modification in order to implement VXLAN.

Claims 9, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice in view of Li further in view of Li2 as applied to claims 1, 2, 6-8, 11,12, 16-17, and further in view of Kumar et al.(US 20180316563 herein after Kumar).

Regarding claim 9, 18, Rice teaches wherein the apparatus obtains the endpoint data regarding the endpoint by: receiving identifier sent by the endpoint ([0055] “the method 400 is performed by an SFC orchestrator and/or an SDN controller deployed in a telecommunication network, or any one or more components thereof (e.g., one or more processors performing operations in accordance with instructions loaded into a memory)”, [0056] “The request may be received from a customer/subscriber device”)); and retrieving the endpoint data from a service associated with a manufacturer of the endpoint and located at the identifier ([0057] “For instance, in one example the request received at step 410 may identify the parameters of the SFC, including the service provider applications/VNFs, the arrangement of the service provider applications, latency requirements, locational/geographic restrictions, and so forth. In another example, the request may identify the network service, and the processing system may access a database storing information regarding the SFC for the network service to identify the set of resources”).

Rice, Li, Li2 does not teach a Manufacturer Usage Description uniform resource identifier.
However, Kumar teaches a Manufacturer Usage Description uniform resource identifier ([0008] “based on a Manufacturer Usage Description (MUD) protocol exchange”;
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Rice, Li, Li2 to incorporate the teachings of Kumar. One of ordinary skill in the art would have been motivated to make this modification in order to increase the reliability of the system.

Claims 10, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice in view of Li further in view of Li2 as applied to claims 1, 2, 6-8, 11,12, 16-17, and further in view of Mehmedagic (US 20190253339).
Regarding claims 10, 19, Rice teaches wherein the network comprises a software-defined networking overlay ([0047] “a processing system (e.g., of a SFC orchestrator) may overlay an SFC for a new network service on the dynamic learning map”), and wherein the apparatus comprises a software-defined networking controller ([0055] “the method 400 is performed by an SFC orchestrator and/or an SDN controller deployed in a telecommunication network, or any one or more components thereof (e.g., one or more processors performing operations in accordance with instructions loaded into a memory)”, [0056] “The request may be received from a customer/subscriber device”)).
Although Rice teaches wherein the network comprises a software-defined networking overlay ([0047] “a processing system (e.g., of a SFC orchestrator) may overlay an SFC for a new network service on the dynamic learning map”), and wherein the apparatus comprises a software-defined networking controller ([0055] “the method 400 is performed by an SFC orchestrator and/or an SDN controller deployed in a telecommunication network, or any one or more components thereof (e.g., one or more processors performing operations in accordance with instructions loaded into a memory)”, [0056] “The request may be received from a customer/subscriber device”)) and time sensitive traffic ([0048] “For instance, network services relating to time sensitive traffic (video, interactive video, interactive audio, etc.)”),
 Rice, Li, Li2 does explicitly teach wherein the network comprises a time sensitive networking (TSN) underlay and a software-defined networking overlay, and wherein the apparatus comprises a software-defined networking controller.
However, Li2 teaches wherein the network comprises a time sensitive networking (TSN) underlay and a software-defined networking overlay, and wherein the apparatus comprises a software-defined networking controller([0101] “data that are time-sensitive from those that are not. TsSDN controller would then be able to separate time-sensitive paths from general traffic paths and therefore create appropriate overlays to accommodate differentiation of device capabilities with respect to time awareness”, [0119] “device 418 across a network infrastructure that comprises a mix of TSN devices 412 and non-TSN devices 408 that exist in the same time domain. In “SDN as underlay” deployment model entire control of networking infrastructure (e.g., 408, 412) from all networking perspectives is managed by the TsSDN controller 425”)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Rice, Li, Li2 to incorporate the teachings of Mehmedagic. One of ordinary skill in the art would have been motivated to make this modification in order to increase the efficiency of the system.

Response to Arguments
Applicant's arguments filed 08/04/2022 have been fully considered but they are not persuasive.
Applicant’s Argument 1
	Applicant remarks that Rice and Li fail to disclose and would not have rendered obvious: "configuring, by the software-defined networking controller, an overlay path in the network connecting the endpoint to a destination that satisfies the deterministic requirements of the endpoint by determining whether the performance measurements of the links in the network satisfy the deterministic requirements of the endpoint," as recited in claim 1.
Examiner’s Response 1
	Examiner respectfully disagrees. The combination of Rice in view of Li, further in view of Li2 teaches configuring, by the software-defined networking controller, an overlay path in the network connecting the endpoint to a destination that satisfies the deterministic requirements of the endpoint by determining whether the performance measurements of the links in the network satisfy the deterministic requirements of the endpoint.
Rice is relied upon to teach configuring, by the software-defined networking controller ([0060] “At step 440, the processing system reconfigures the telecommunication network to provide the set of resources”, [0058] “In one example, the set of resources for the network service may alternatively or additionally comprise a latency requirement for the network service. The latency requirement can be identified as being between applications of the network service, for the delivery of data to at least one customer device of the network service, or for the end-to-end traffic of the network service”), 
an overlay path in the network connecting the endpoint to a destination that satisfies the deterministic requirements of the endpoint (Fig. 3 “Host 321-323”, [0012] “latency may be a primary factor to account for when calculating optimal network service overlays”, [0063] “At step 450, the processing system deploys the network service to the telecommunication network that is reconfigured”).

Li is relied upon to teach performance measurements of links in the network ([0032] “The SDN POP 320 is configured to generate test packets (e.g., in compliance with the BGP) and send them to the candidate routes directing to the destination node located in another autonomous system. Based on the route behavior responsive to the test packets, the routing detecting system can derive performance information regarding the routes between the POP and the destination node. In some embodiments, the performance information may be related to one or more attributes selected from availability, throughput, bandwidth utilization, speed, stability, packet loss, RTT, reliability, unreachable time, latency, error rates, CPU and memory utilization and associated latency”, [0039] “SDN central controller device 400 capable of intelligently determine an optimized route across multiple autonomous systems based on real-time link performance data according to an embodiment of the present disclosure).

Li2 is relied upon to teach by determining whether satisfy the deterministic requirements of the endpoint ([0149] “the application plane only needs to abstractly describe a network requirement, such as connectivity, bandwidth, and a service deployment lifecycle. The application plane needs to focus on only user intent, and does not need to describe how to implement the user intent in a network. In addition, the control plane converts, based on the application plane, specific syntax, a semantic description, and compile mapping used in a user requirement into a control requirement on network resources, [0306-0307] “The controller determines, based on the service content, a solution used to implement the service content. A solution determining process and specific solution content may be as follows: A link connection resource is established for bandwidth guarantee. To meet a connectivity requirement of the bandwidth guarantee, two traffic engineering (TE) tunnels TE1 and TE2 are established on an original fundamental bandwidth link between the two sites ”, (Examiner’s Note: user service requirements is equivalent to deterministic requirement of the endpoint).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH TRAN-DANH FOLLANSBEE whose telephone number is (571)272-3071. The examiner can normally be reached 10am -6 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.F./           Examiner, Art Unit 2411          

/DERRICK W FERRIS/           Supervisory Patent Examiner, Art Unit 2411